DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/15/2022 has been entered.  Claim(s) 1, 5-6, 8, 10-11, and 13 have been amended. Claim(s) 4, 12, and 14 have been canceled.  Claim(s) 3 were previously cancelled. Accordingly, claim(s) 1-2, 5-11, 13, and 15-16 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 4-7 and 13 have overcome the claim objections previously set forth in the Office Action mailed 12/24/2021. Applicant's remarks and amendments to claim(s) 1, 5-6, and 11 have overcome the 112(b) rejections previously set forth in the Office Action mailed 12/24/2021.  Applicant's remarks and amendments to the claim(s) 1-2 and 8 have overcome the 103 rejections in view of Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee) previously set forth in the Office Action mailed 12/24/2021. Applicant's remarks and amendments to the claim(s) 9-12 and 14 have overcome the 103 rejections in view of Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928), Gifford (US 2018/0326660), and Vorontsov (US 2019/0009358) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee) previously set forth in the Office Action mailed 12/24/2021.

Reasons for Allowance
Claim(s) 1-2, 5-11, 13, and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why a 4D printing method as claimed is deemed novel and non-obvious over the prior art of record is that while Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee) teaches (a) artificially planning transverse printing paths and longitudinal printing paths on a specimen to impose a desired thermal anisotropy to the specimen; (b) printing, by using a fused deposition modeling (FDM) 3D printer, a thermoplastic polymer in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, thereby building a 3D printed product; (c) heating the 3D printed product to cause thermal transformation of the 3D printed product in a specific direction; (d) controlling heating time to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed; wherein, after the heating, one of a length and a width of the printed thermoplastic polymer is increased, and other of the length and the width of the printed thermoplastic polymer is decreased; and wherein the printing of the thermoplastic polymer in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, thereby building a 3D printed product, the prior art of record along with a further prior art search do not teach or suggest that the printing is performed by setting at least one anisotropic region within isotropic regions to cause local thermal transformation and by performing anisotropic printing on the anisotropic region as instantly claimed.
Regarding claim 15, a primary reason why a 4D printing method as claimed is deemed novel and non-obvious over the prior art of record is that while Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou) in view of Mark (US 2016/0067928), Gifford (US 2018/0326660), and Vorontsov (US 2019/0009358) as evidenced by Lee (Two-Way 4D Printing: A Review on the Reversibility of 3D-Printed Shape Memory Materials; hereinafter Lee) teaches (a) artificially planning transverse printing paths and longitudinal printing paths on a specimen to impose a desired thermal anisotropy to the specimen; (b) printing a thermoplastic polymer in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, thereby building a 3D printed product; (c) heating the 3D printed product to cause thermal transformation of the 3D printed product in a specific direction; (d) controlling heating time to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed; and wherein in the (d), in the obtaining of the 4D printed product having the desired final shape generated through the transformation after the heating is completed, the prior art of record along with a further prior art search do not teach or suggest that that the specimen having an ability to cause local thermal transformation is applied to a base component having a specific shape with at least one folding region where the specimen is automatically assembled with the base component due to the local thermal transformation of the specimen corresponding to the folding region, thereby producing an integrated 4D product as instantly claimed.
Claim(s) 2, 5-11, 13, and 16 are allowed because the claims are dependent upon allowable independent claim(s) 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743